                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5       OPENGOV, INC.,                                   Case No.18-cv-07198-JSC
                                                        Plaintiff,
                                   6
                                                                                            ORDER RE: PLAINTIFF’S MOTION
                                                 v.                                         FOR ATTORNEYS’ FEES
                                   7

                                   8       GTY TECHNOLOGY HOLDINGS INC., et                 Re: Dkt. No. 40
                                           al.,
                                   9                    Defendants.
                                  10

                                  11          Plaintiff OpenGov, Inc. (“OpenGov”) sued Defendants GTY Technology Holdings Inc.,

                                  12   GTY Govtech, Inc., GTY Technology Merger Sub, Inc. (“Merger Sub”), GTY Investors, LLC
Northern District of California
 United States District Court




                                  13   (“GTY Investors”), Harry L. You, and Stephen J. Rohleder (collectively, “Defendants”) in

                                  14   Superior Court of the State of California in and for the County of San Mateo, alleging four causes

                                  15   of action related to alleged misuse of Plaintiff’s proprietary information. (Dkt. No. 11-1, Ex. 1.)1

                                  16   Defendants timely removed the action to this Court based on diversity jurisdiction pursuant to 28

                                  17   U.S.C. § 1332.2 (Dkt. Nos. 1 & 11.) On February 28, 2019, the Court granted Plaintiff’s motion

                                  18   to remand, (Dkt. No. 22), for lack of subject matter jurisdiction. (Dkt. No. 35.) Now before the

                                  19   Court is Plaintiff’s motion for attorneys’ fees. (Dkt. No. 40.) After careful consideration of the

                                  20   parties’ briefing, the Court concludes that oral argument is not necessary, see N.D. Cal. Civ. L.R.

                                  21   7-1(b), and GRANTS in part Plaintiff’s motion.

                                  22                                              DISCUSSION

                                  23          District courts have discretion following issuance of an order remanding a removed case to

                                  24   state court to “require payment of just costs and any actual expenses, including attorney fees,

                                  25   incurred as a result of removal.” 28 U.S.C. § 1447(c); see also Martin v. Franklin Capital Corp.,

                                  26
                                  27
                                       1
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                       2
                                  28     All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 20 & 21.)
                                   1   546 U.S. 132, 139 (2005) (“[A]n award of fees under § 1447(c) is left to the district court’s

                                   2   discretion”). “The appropriate test for awarding fees under § 1447(c) should recognize the desire

                                   3   to deter removals sought for the purpose of prolonging litigation and imposing costs on the

                                   4   opposing party, while not undermining Congress’ basic decision to afford defendants a right to

                                   5   remove as a general matter, when the statutory criteria are satisfied.” Martin, 546 U.S. at 140.

                                   6   Thus, “[a]bsent unusual circumstances, courts may award attorney’s fees under § 1447(c) only

                                   7   where the removing party lacked an objectively reasonable basis for seeking removal.

                                   8   Conversely, when an objectively reasonable basis exists, fees should be denied.” Id. at 141.

                                   9          Plaintiff seeks “an award of $148,663.78 in attorneys’ fees, plus any additional fees

                                  10   incurred in connection with [the instant] motion.” (Dkt. No. 40 at 4.) Defendants argue that they

                                  11   “reasonably removed this case on the basis of analogous fraudulent joinder case law and the

                                  12   relevant factual record,” and in any event, Plaintiff “has not shown that it is entitled to an
Northern District of California
 United States District Court




                                  13   extraordinary award of nearly $150,000 in fees.” (Dkt. No. 43 at 5, 13.) The Court addresses each

                                  14   argument in turn.

                                  15   I.     Reasonableness of Removal

                                  16          “Removal is not objectively unreasonable solely because the removing party’s arguments

                                  17   lack merit, or else attorney’s fees would always be awarded whenever remand is granted.”

                                  18   Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 552 (9th Cir. 2018) (internal

                                  19   quotation marks and citation omitted). Instead, “the degree of clarity in the relevant law at the

                                  20   time of removal is a relevant factor in determining whether a defendant’s decision to remove was

                                  21   reasonable.” Id.; see also Lussier v. Dollar Tree Stores, Inc., 518 F.3d 1062, 1066-67 (9th Cir.

                                  22   2008) (citing with approval and applying the Seventh Circuit’s reasonableness test of whether the

                                  23   relevant case law clearly foreclosed the arguments in support of removal). The relevant law at

                                  24   issue here is the fraudulent joinder standard, which Grancare clarified before Defendants’

                                  25   removal; specifically:

                                  26                  There are two ways to establish fraudulent joinder: “(1) actual fraud
                                                      in the pleading of jurisdiction facts, or (2) inability of the plaintiff to
                                  27                  establish a cause of action against the non-diverse party in state
                                                      court.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1044 (9th Cir.
                                  28                  2009) (quoting Smallwood v. Illinois Cent. R.R. Co., 385 F.3d 568,
                                                                                          2
                                                      573 (5th Cir. 2004)). Fraudulent joinder is established the second way
                                   1                  if a defendant shows that an “individual[ ] joined in the action cannot
                                                      be liable on any theory.” Ritchey v. Upjohn Drug Co., 139 F.3d 1313,
                                   2                  1318 (9th Cir. 1998). But “if there is a possibility that a state court
                                                      would find that the complaint states a cause of action against any of
                                   3                  the resident defendants, the federal court must find that the joinder
                                                      was proper and remand the case to the state court.” Hunter, 582 F.3d
                                   4                  at 1046 (quoting Tillman v. R.J. Reynolds Tobacco, 340 F.3d 1277,
                                                      1279 (11 Cir. 2003) (per curiam)) (emphasis added). A defendant
                                   5                  invoking federal court diversity jurisdiction on the basis of fraudulent
                                                      joinder bears a “heavy burden” since there is a “general presumption
                                   6                  against [finding] fraudulent joinder.” Id. (citations omitted).
                                   7   889 F.3d at 548 (alterations in original). In clarifying the fraudulent joinder standard, the

                                   8   Grancare court directly addressed and rejected the argument “that the correct standard [in

                                   9   analyzing fraudulent joinder] is close to that of a Rule 12(b)(6) motion to dismiss.” Id. at 549

                                  10   (noting that “[a] claim against a defendant may fail under Rule 12(b)(6), but that defendant has not

                                  11   necessarily been fraudulently joined.”). The court found that the defendant’s arguments regarding

                                  12   “deficiencies in the complaint” (i.e., “‘lumping’” one defendant “with other defendants by alleging
Northern District of California
 United States District Court




                                  13   misconduct against all defendants collectively,” and failure to sufficiently plead claims) went “to

                                  14   the sufficiency of the complaint, rather than to the possible viability of [the plaintiffs’] claims,”

                                  15   and thus did “not establish fraudulent joinder.” Id. at 552.

                                  16          The Court accordingly noted in its February 28, 2019 order granting Plaintiff’s motion to

                                  17   remand that “[t]he standard for determining fraudulent joinder is not equivalent to a Rule 12(b)(6)

                                  18   standard.” (Dkt. No. 35 at 9 (citing Grancare, 889 F.3d at 549 (“A standard that equates

                                  19   fraudulent joinder with Rule 12(b)(6) conflates a jurisdictional inquiry with an adjudication on the

                                  20   merits.”)).) Instead, as stated in Grancare, “a federal court must find that a defendant was

                                  21   properly joined and remand the case to state court if there is a possibility that a state court would

                                  22   find that the complaint states a cause of action against any of the [non-diverse] defendants.” (Id.

                                  23   (quoting Grancare, 889 F.3d at 549 (alteration in original) (internal quotation marks and citation

                                  24   omitted)).) Further:

                                  25                  The “no possibility” standard is “similar to the ‘wholly insubstantial
                                                      and frivolous’ standard for dismissing claims under Rule 12(b)(1) for
                                  26                  lack of federal question jurisdiction[,]” and “[t]he relative stringency
                                                      of the standard accords with the presumption against removal
                                  27                  jurisdiction, under which we ‘strictly construe the removal statute,’
                                                      and reject federal jurisdiction ‘if there is any doubt as to the right of
                                  28                  removal in the first instance.’” [Grancare, 889 F.3d at 549-50]
                                                                                          3
                                                      (quoting Gaus, 980 F.2d at 566). If a federal court determines that a
                                   1                  deficiency in the complaint regarding allegations against a non-
                                                      diverse defendant could “possibly be cured by granting the plaintiff
                                   2                  leave to amend,” it must remand the case to state court. See id. at 550
                                                      (emphasis added).
                                   3

                                   4   (Dkt. No. 35 at 9-10.)

                                   5          The Grancare court issued its decision on April 26, 2018—over seven months before

                                   6   Defendants removed the action to this Court asserting that GTY Investors and Merger Sub were

                                   7   fraudulently joined and thus complete diversity of citizenship existed “between Plaintiff and the

                                   8   properly joined Defendants.” (See Dkt. No. 1 at 4.) Thus, at the time of removal, the case law on

                                   9   the fraudulent joinder standard was settled in the Ninth Circuit.

                                  10          Defendants’ retort that the case upon which it relied in its original and amended notice of

                                  11   removal—Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001)—“was valid law”

                                  12   at the time of removal, “and remains valid law today” (Dkt. No. 43 at 7), is correct but unhelpful
Northern District of California
 United States District Court




                                  13   to its cause. Morris also applied a “no possibility of prevailing” test: the court held that the non-

                                  14   diverse defendant was not fraudulently joined because it was “abundantly obvious” that the

                                  15   plaintiff “could not possibly prevail on her negligent misrepresentation claim.” 236 F.3d at 1068;

                                  16   see also Grancare, 889 F.3d at 549 (noting that in Hunter v. Phillip Morris USA, 582 F.3d 1039,

                                  17   1046 (9th Cir. 2009), the Ninth Circuit “emphasized . . . that a federal court must find that a

                                  18   defendant was properly joined and remand the case to state court if there is a ‘possibility that a

                                  19   state court would find that a state court would find that the complaint states a cause of action

                                  20   against any of the [non-diverse] defendants’”). Morris did not hold that a defendant is

                                  21   fraudulently joined merely because the plaintiff fails to state a claim.

                                  22           Although Defendants’ opposition recognized the “no possibility” standard in a footnote,

                                  23   (see Dkt. No. 26 at 12 n.6), and asserted that “[t]o establish that joinder is fraudulent, a defendant

                                  24   need only show “that there is no possibility that the plaintiff will be able to establish a cause of

                                  25   action . . . against [it],” (see id. at 10-11 (quoting Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d

                                  26   804, 807 (N.D. Cal. 1998))), Defendants’ substantive arguments did not apply that standard.

                                  27   Instead, their original and amended notice of removal was expressly based on the Rule 12(b)(6)

                                  28   failure to state a claim standard. (See, e.g., Dkt. Nos. 1 & 11 at ¶ 27 (“[b]ecause Plaintiff
                                                                                          4
                                   1   OpenGov has failed to plead facts supporting any plausible claims against Merger Sub and GTY

                                   2   Investors, see Ashcroft v. Iqbal, 556 U.S. 662 (2009), the Court should find that the fraudulent

                                   3   joinder doctrine applies”). Defendants’ opposition characterized the allegations against GTY

                                   4   Investors and Merger Sub as “conclusory,” argued that the complaint contains “pleading gaps,”

                                   5   and asserted that “OpenGov has failed to explain the factual basis for any claims against GTY

                                   6   Investors, including the heightened factual details necessary to state a fraud claim.” (Dkt. No. 26

                                   7   at 9, 14.) Defendants repeated the same arguments at oral argument, asserting that the complaint

                                   8   “is conclusory and only conclusory and its lumps together a list of defendants and treats them all

                                   9   alike.” (Dkt. No. 40-7 at 12:2-4.) As the Court noted at the February 28, 2019 hearing, given that

                                  10   Defendants’ removal applied an improper standard for fraudulent joinder, the lack of removal

                                  11   jurisdiction was “not even a close question.” (See Dkt. No. 38 at 23:11-12.)

                                  12          The district court cases Defendants cite do not persuade this Court otherwise. (See Dkt.
Northern District of California
 United States District Court




                                  13   No. 43 at 9-12 (citing Tuttle v. Wells Fargo Bank, N.A., No. 18-CV-01544-JCS, 2018 WL

                                  14   2412289, at *6 (N.D. Cal. May 29, 2018); Lopez v. Allied Packing & Supply Inc., No. 16-cv-

                                  15   00371-JSC, 2016 WL 3068392 (N.D. Cal. June 1, 2016); Bercraft v. Ethicon, Inc., No. C00-

                                  16   1474CRB, 2000 WL 1721056 (N.D. Cal. Nov. 2, 2000)).)

                                  17          The Tuttle court denied the request for attorneys’ fees, noting that the reasonableness of the

                                  18   defendant’s removal was a “close question[ ],” because of the defendant’s reliance on a case

                                  19   finding “fraudulent joinder under analogous circumstances” (i.e., finding a foreclosure trustee

                                  20   fraudulently joined), and the complaint’s “boilerplate allegations” suggesting “a real possibility”

                                  21   that the defendant in question was “in fact no more than a nominal party.” Id. Here, Defendants

                                  22   can point to no case finding fraudulent joinder under analogous circumstances and the Court made

                                  23   no assertions—in the February 2019 Order or at the hearing—regarding “a real possibility” that

                                  24   GTY Investors is a mere nominal party.3

                                  25

                                  26
                                       3
                                         Defendants assert that the reasonableness of their removal is supported by this Court’s statement
                                       at oral argument that the GTY Defendants “may be ‘correct that [GTY Investors is] not a proper
                                  27   defendant.’” (Dkt. No. 43 at 11 (quoting Dkt. No. 40-7 at 24).) However, the Court neither said
                                       nor implied that Defendants “may be correct” that GTY Investors is not a proper defendant. The
                                  28   Court instead stated: “So you may be back because, of course, you have a year from the filing of
                                       the Complaint if you are correct that they are not a proper defendant. You get them knocked out .
                                                                                         5
                                   1          Lopez does not help Defendants either. There this Court denied the plaintiffs’ motion for

                                   2   attorneys’ fees after granting their motion to remand, concluding that the defendant’s removal

                                   3   position was not unreasonable for two reasons. First, the defendant’s “removal argument, while

                                   4   ultimately unpersuasive, was novel,” and “no case within the Ninth Circuit” had addressed “the

                                   5   precise issue raised.” 2016 WL 3068392, at *1 (noting that the defendant’s arguments against

                                   6   application of the case the Court ultimately deemed controlling “were not frivolous” because that

                                   7   case’s controlling nature was not “obvious”). Not so here. Grancare clearly sets forth the

                                   8   fraudulent joinder standard and in that case “the Ninth Circuit had considered and rejected the

                                   9   very arguments [Defendants] advanced.” Id. Second, the amount of fees sought in Lopez

                                  10   undercut the plaintiff’s argument that the defendant’s removal position was without merit. Id. at

                                  11   *2 (concluding that the fee amount and hours expended “suggest[ed] that the issues presented

                                  12   were not objectively unreasonable, otherwise there would be no need for Plaintiffs to incur so
Northern District of California
 United States District Court




                                  13   much attorney time in briefing the issues.”). Defendants argue that the same logic applies based

                                  14   on the fee request and hours expended here. While Plaintiff’s extraordinary fee request suggests

                                  15   that the issue was complicated, as will be discussed below the fee request is unreasonable. In any

                                  16   event, the amount of fees sought does not persuade the Court in this case that Defendants’ removal

                                  17   was reasonable.

                                  18          Bercraft—another pre-Grancare case—is similarly unpersuasive. There the court denied

                                  19   the plaintiffs’ request for attorneys’ fees because the defendants’ argument regarding the

                                  20   fraudulent joinder of non-diverse defendants was “not wholly without merit.” 2000 WL 1721056,

                                  21   at *6. This Court cannot draw the same conclusion here.

                                  22          In sum, the Court concludes that Defendants’ removal was objectively unreasonable

                                  23   because they did not apply the governing law on fraudulent joinder, and instead, based their

                                  24   removal on arguments directly foreclosed by Grancare. Thus, Plaintiff is entitled to attorneys’

                                  25   fees under section 1447(c). See Martin, 546 U.S. at 141. The Court must next address whether

                                  26   Plaintiff’s requested fee award is reasonable. It is not.

                                  27

                                  28   . . on demurrer. But I don’t think it comes close to meeting the Grancare standard.” (Dkt. No.
                                       40-7 at 24:18-22 (emphasis added).)
                                                                                         6
                                   1   II.    Amount Requested

                                   2          To calculate an award of attorneys’ fees, district courts apply “the lodestar method,

                                   3   multiplying the number of hours reasonably expended by a reasonable hourly rate.” Ryan v.

                                   4   Editions Ltd. W., Inc., 786 F.3d 754, 763 (9th Cir. 2015) (citing Hensley v. Eckerhart, 461 U.S.

                                   5   424, 433 (1983)). “A reasonable hourly rate is ordinarily the prevailing market rate in the relevant

                                   6   community.” Kelly v. Wengler, 822 F.3d 1085, 1099 (9th Cir. 2016) (internal quotation marks and

                                   7   citation omitted). “[T]he burden is on the fee applicant to produce satisfactory evidence—in

                                   8   addition to the attorneys’ own affidavits—that the requested rates are in line with those prevailing

                                   9   in the community for similar services by lawyers of reasonably comparable skill, experience and

                                  10   reputation.” Camancho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (internal

                                  11   quotation marks and citation omitted). The party requesting fees also bears “the burden of

                                  12   submitting billing records to establish that the number of hours” requested are reasonable.
Northern District of California
 United States District Court




                                  13   Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). The number of hours should

                                  14   not exceed the number of hours reasonable competent counsel would bill for similar services.

                                  15   Hensley, 461 U.S. at 434. Courts may reduce the hours expended “where documentation of the

                                  16   hours is inadequate; if the case was overstaffed and hours are duplicated; if the hours expended are

                                  17   deemed excessive or otherwise unnecessary.” Chalmers v. City of Los Angeles, 796 F.2d 1205,

                                  18   1210 (9th Cir. 1986) (citing Hensley, 461 U.S. at 433-34).

                                  19          The Ninth Circuit has identified several factors courts should consider in determining the

                                  20   reasonableness of the number of hours expended and the hourly rate charged, including: (1) the

                                  21   “experience, reputation, and ability of the attorney”; (2) “the outcome of the results of the

                                  22   proceedings”; (3) “the customary fees”; and (4) “the novelty or the difficulty of the question

                                  23   presented.” Id. (citing Kerr v. Screen Extras Guild, Inc., 526 F.2d 67, 70 (9th Cir. 1975),

                                  24   abrogated on other grounds by City of Burlington v. Dague, 505 U.S. 557 (1992)).

                                  25          As previously discussed, Plaintiff requests “an award of $148,663.78 in attorneys’ fees,

                                  26   plus any additional fees incurred in connection with [the instant] motion.” (Dkt. No. 40 at 4.) In

                                  27   support of the requested amount, Plaintiff’s counsel submits a declaration attesting to the

                                  28   following fees “incurred as a result of [Defendants’] removal of this action”:
                                                                                         7
                                                      Motion to Remand:                      $93,772.51 (127.375 hours)
                                   1
                                                      Opposition to Motion to Transfer:       $26,302.50 (39.625 hours)
                                   2
                                                      Opposition to Motion to Dismiss:        $15,059.38 (24.5 hours)
                                   3
                                                      Instant Motion for Attorneys’ Fees:     $13,529.39 (22.25 hours)
                                   4

                                   5   (Dkt. No. 40-1 at ¶ 8.) Plaintiff’s counsel further provides the billing rates of the attorneys and

                                   6   paralegals who worked on this case, as follows:

                                   7                  John Keker (partner):                    $1,500 per hour
                                   8                  Jeff Chanin (partner):                   $1,075 per hour
                                   9                  Dan Jackson (partner):                   $775 per hour
                                  10                  Nicholas Goldberg (partner):             $700 per hour
                                  11                  Ellison Wada (paralegal):                $290 per hour
                                  12                  Sarah Herbert (paralegal):               $250 per hour
Northern District of California
 United States District Court




                                  13   (Id. at ¶ 9.) Plaintiff’s counsel submits a “billing summary spreadsheet” detailing the work

                                  14   performed by each of the above-named individuals, with the majority performed by Dan Jackson

                                  15   and Nicholas Goldberg. (Id. at ¶ 10; see also Dkt. No. 40-2, Ex. A at 2-5.)

                                  16          Defendants argue that Plaintiff’s fee request is unreasonable, citing 10 cases from this

                                  17   District dating from 2008 to 2019 in which the plaintiffs requested attorneys’ fees ranging from

                                  18   $2,100 to $13,080. (See Dkt. Nos. 43-2 – 43-11, Exs. 1-10.) Defendants further argue that

                                  19   Plaintiff “include[s] two categories of fees that it simply cannot recover”—those incurred in

                                  20   opposing both GTY Defendants’ motion to transfer and Merger Sub and GTY Investors’ motion

                                  21   to dismiss. (Dkt. No. 43 at 16 (arguing that “courts in this Circuit have held that fees related to

                                  22   opposing motions to dismiss are not recoverable under . . . 28 U.S.C. § 1447(c), because they are

                                  23   only tangentially related to removal and would have been incurred if the litigation had remained in

                                  24   state court.”).) The Court agrees that the total amount requested is unreasonable in light of the

                                  25   relatively minor complexity of the motion to remand. Further, awarding fees for the instant

                                  26   motion and Merger Sub and GTY Investors’ motion to dismiss is unwarranted.

                                  27          A.      Reasonableness of Hours Expended

                                  28          First, it is unclear why Plaintiff’s motion to remand required over 127 billable hours from
                                                                                         8
                                   1   four highly experienced litigation partners.4 The motion itself consists of 14 substantive pages

                                   2   setting forth the same overarching argument—the claims against GTY Investors and Merger Sub

                                   3   were not “wholly insubstantial and frivolous,” and thus, Defendants failed to meet the Grancare

                                   4   standard of demonstrating fraudulent joinder. (See Dkt. No. 22.) According to Plaintiff’s billing

                                   5   summary, counsel billed over 59 hours of work in researching, drafting, and editing the initial

                                   6   motion.5 (Dkt. No. 40-2, Ex. A at 2-3.) Counsel then billed over 41 hours on the reply, (see Dkt.

                                   7   No. 40-2, Ex. A at 3-4), which consists of 8 pages, (see Dkt. No. 32). The remainder of time was

                                   8   spent preparing for, traveling to, and participating in the February 2019 hearing on all motions.

                                   9          Generally, district courts should defer to the “lawyer’s professional judgment as to how

                                  10   much [time] he or she was required to spend on the case.” Ryan, 786 F.3d at 763 (internal

                                  11   quotation marks and citation omitted). Here, however, Plaintiff provides no analogous caselaw

                                  12   where a similar number of hours were billed by similarly experienced attorneys and their staff in
Northern District of California
 United States District Court




                                  13   litigating a motion to remand, and the Court’s own research reveals none. On this record, the

                                  14   Court cannot conclude that 127 hours on the motion to remand constitutes time “reasonably

                                  15   expended,” see Hensley, 461 U.S. at 434, given the minor complexity of the arguments set forth

                                  16   and the hours billed for the other motions at issue, (see Dkt. No. 40-1 at ¶ 8).

                                  17          Mr. Jackson performed the majority of work conducting legal research, drafting, and

                                  18   editing the motion to remand and reply; his time entries for work on the motion and reply alone

                                  19   total 76.125 hours. (Dkt. No. 40-2, Ex. A at 2-4.) That amount of time is more than sufficient

                                  20   given the nature of the arguments presented and Mr. Jackson’s extensive litigation experience,

                                  21   (see Dkt. No. 40-5, Ex. D). The remaining hours expended in researching, drafting, and editing

                                  22   the motion and reply by Mr. Jackson and others were “excessive or otherwise unnecessary.” See

                                  23
                                       4
                                  24     Mr. Keker has nearly four decades of litigation experience, and is a name partner of Keker, Van
                                       Nest & Peters LLP. (See Dkt. No. 40-3, Ex. B.) Mr. Chanin is a litigator with nearly three
                                  25   decades of experience. (See Dkt. No. 40-4, Ex. C.) Mr. Jackson has nearly two decades of
                                       litigation experience. (See Dkt. No. 40-5, Ex. D.) Mr. Goldberg is a litigator with nearly a decade
                                  26   of experience. (See Dkt. No. 40-6, Ex. E.)
                                       5
                                         Plaintiff’s billing summary includes “block-billed” entries—single time entries for multiple
                                  27   motions (i.e., “Attention to editing and finalizing opposition to motion to transfer, motion to
                                       remand, and related pleadings.”), (see Dkt. No. 40-2, Ex. A). Plaintiff appears to have included
                                  28   the full time for such entries into its 127.375 hour total for hours expended on the motion to
                                       remand.
                                                                                          9
                                   1   Chalmers, 796 F.2d at 1210.

                                   2          As for preparation for the February 2019 hearing on all motions, the billing summary

                                   3   includes block-billed entries for Mr. Jackson and Mr. Goldberg. (See Dkt. No. 40-2 at 4 (“Prepare

                                   4   for hearings on motion to remand, motion to dismiss, motion to transfer.”).) Those block-billed

                                   5   entries constitute 23.125 hours. The Court reduces by two-thirds the hours expended for such

                                   6   entries to reflect only preparation for the motion to remand (7.70 hours). The summary also

                                   7   includes one entry specifically for the motion to remand. (Id. (“Confer with Goldberg in

                                   8   preparation for remand hearing.”).) The Court includes that time (0.5 hours) in total. Similarly,

                                   9   the Court includes in total the hours expended for travel and oral argument (3.375 hours), because

                                  10   the parties argued only the motion to remand. In sum, 11.575 hours is reasonable for preparation,

                                  11   travel time, and oral argument.

                                  12          The Court concludes that 87.70 hours were reasonably expended on the motion to remand.
Northern District of California
 United States District Court




                                  13   Because the Court is including only the hours billed by Mr. Goldberg (8.9 hours) and Mr. Jackson

                                  14   (78.8 hours), it addresses the reasonableness of only their rates, below.

                                  15          B.        Reasonableness of Rates

                                  16          Plaintiff’s declaration in support of the instant motion asserts that this is a “complex

                                  17   commercial case,” and “the rates of Keker, Van Nest & Peters are in line with those prevailing in

                                  18   the legal community for similar services by lawyers of reasonably comparable skill and expertise.”

                                  19   (Dkt. No. 40-1 at ¶ 10.) The Court agrees that the rates charged by Mr. Goldberg and Mr. Jackson

                                  20   are reasonable, given their extensive litigation experience and the status and reputation of their

                                  21   firm. See Superior Consulting Servs., Inc. v. Steeves-Kiss, No. 17-cv-06059-EMC, 2018 WL

                                  22   2183295, at *5 (N.D. Cal. May 11, 2018) (noting that “district courts in Northern California have

                                  23   found that rates of $475-$975 per hour for partners and $300-$490 per hour for associates are

                                  24   reasonable.”).

                                  25          Mr. Goldberg is a partner at Keker, Van Nest & Peters practicing in the firm’s Contract &

                                  26   Commercial, Intellectual Property, Professional Liability, Securities, and White Collar Criminal

                                  27   litigation groups. (Dkt. No. 40-6, Ex. E.) His billing rate in this case was $700 per hour. (Dkt.

                                  28   No. 40-1 at ¶ 9.) Mr. Goldberg holds a bachelor’s degree from Brown University, and a J.D. from
                                                                                        10
                                   1   U.C. Berkeley School of Law. (Dkt. No. 40-6, Ex. E.) He has nearly a decade of experience as a

                                   2   litigator. (See id.) Mr. Goldberg’s rate is reasonable based on his experience and the average rates

                                   3   of law firm partners in the Bay Area.

                                   4           Mr. Jackson is a partner at Keker, Van Nest & Peters practicing in the firm’s Appellate,

                                   5   Consumer & Class Actions, Contract & Commercial, Intellectual Property, and Professional

                                   6   Liability litigation groups. (Dkt. No. 40-5, Ex. D.) His billing rate in this case was $775 per hour.

                                   7   (Dkt. No. 40-1 at ¶ 9.) Mr. Jackson holds bachelor’s and master’s degrees from the University of

                                   8   Southern California, as well as a Candidate of Philosophy degree from the University of

                                   9   California, San Diego. (Dkt. No. 40-5, Ex. D.) He received his J.D. from Yale Law School and

                                  10   has nearly two decades of litigation experience. (See id.) Mr. Jackson’s rate is reasonable based

                                  11   on his experience and the rates of comparably skilled and experienced lawyers in the Bay Area.

                                  12           In sum, the Court reduces the fees requested for the motion to remand by $26,472.51 and
Northern District of California
 United States District Court




                                  13   awards Plaintiff’s $67,300 in fees on the motion. Although this amount is still high, it is

                                  14   reasonable given the nature of the legal representation chosen by Plaintiff and Defendants alike.

                                  15           C.      Fees for Work on Other Motions

                                  16           As previously discussed, the total amount of fees requested includes fees for work

                                  17   performed on other motions; specifically, Plaintiff’s opposition to Merger Sub and GTY Investors’

                                  18   motion to dismiss and opposition to Defendants’ motion to transfer, and Plaintiff’s instant motion

                                  19   for attorneys’ fees. Defendants argue that Plaintiff’s request for such fees is improper under

                                  20   section 1447(c). The Court agrees that awarding Plaintiff attorneys’ fees for work opposing the

                                  21   motion to dismiss is not warranted. Nor should Plaintiff receive fees for work on the instant

                                  22   motion for attorneys’ fees. The Court disagrees, however, as to fees related to the motion to

                                  23   transfer.

                                  24           The Ninth Circuit addressed this issue indirectly in Baddie v. Berkeley Farms, Inc., stating,

                                  25   in pertinent part:

                                  26                   The language of section 1447(c) refers to the payment of expenses
                                                       “incurred as a result of the removal.” When defendants remove a case
                                  27                   improperly, for example, they cause the plaintiffs to incur the expense
                                                       of seeking a remand. That expense is a direct result of the removal,
                                  28                   and section 1447(c) permits the plaintiffs to recoup that expense. In
                                                                                         11
                                                      contrast, other fees and costs incurred in federal court after a removal
                                   1                  may be related only tenuously to the removal, as when they replace
                                                      similar fees and costs that would have been incurred in state court if
                                   2                  the litigation had proceeded there. Such fees and costs cannot be
                                                      considered “incurred as a result of the removal.”
                                   3

                                   4   64 F.3d 487, 490 (9th Cir. 1995) (quoting 28 U.S.C. § 1447(c)).

                                   5          Here, Plaintiff’s fees in opposing Merger Sub and GTY Investors’ motion to dismiss

                                   6   constitute “fees and costs that would have been incurred in state court if the litigation had

                                   7   proceeded there.” See id. Indeed, Defendants’ opposition to the instant motion asserts that “[t]he

                                   8   GTY Defendants intend to file a demurrer in California state court as to all claims against GTY

                                   9   Investors and Merger Sub.” (Dkt. No. 43 at 8 n.4.) Plaintiff’s argument that the “demurrer will be

                                  10   based on state law principles,” and thus, the fees incurred will not be similar to those incurred in

                                  11   opposition to the motion to dismiss, is unpersuasive. (See Dkt. No. 44 at 8 (citing Husko v. Geary

                                  12   Elec., Inc., 316 F. Supp. 2d 664, 674 (N.D. Ill. 2004)).)
Northern District of California
 United States District Court




                                  13          As Baddie noted, the fees and costs sought need not be identical, but only similar to those

                                  14   “that would have been incurred in state court if the litigation had proceeded there.” 64 F.3d at

                                  15   490. Defendants’ anticipated demurrer in state court will likely set forth similar arguments in

                                  16   seeking to dismiss all claims against Merger Sub and GTY Investors as those set forth here. The

                                  17   state court will obviously apply the California state law pleading standard as opposed to the

                                  18   federal standard, but the gravamen of Defendants’ argument will be the same: the complaint

                                  19   against Merger Sub and GTY Investors is deficient as a matter of law because it fails to state

                                  20   claims against those defendants. Further the legal standard on demurrer is similar to the standard

                                  21   for motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). Compare Blank v. Kirwan,

                                  22   39 Cal. 3d 311, 318 (1985) (“In reviewing the sufficiency of a complaint against a general

                                  23   demurrer, . . . [w]e treat the demurrer as admitting all material facts properly pleaded, but not

                                  24   contentions, deductions or conclusions of fact or law.”) (internal quotation marks and citation

                                  25   omitted), with Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56 (2007) (noting that on motion to

                                  26   dismiss under Rule 12(b)(6) courts must accept all factual allegations as true but mere “labels and

                                  27   conclusions” or “formulaic recitation[s] of the elements of a cause of action” are insufficient).

                                  28   Thus, the fees incurred by Plaintiff in opposing the motion to dismiss here merely “replace[d]
                                                                                         12
                                   1   similar fees and costs that would have been incurred in state court if the litigation had proceeded

                                   2   there.” See Baddie, 64 F.3d at 490 (emphasis added). As such they were not “incurred as a result

                                   3   of the removal.” See id. (quoting 28 U.S.C. 1447(c)).

                                   4          The $13,529.39 Plaintiff incurred for the instant motion for attorneys’ fees is also

                                   5   unwarranted. Instead of “reserv[ing] the right to [separately] move for its attorneys’ fees after the

                                   6   Court decide[d] th[e] motion” to remand, (see Dkt. No. 22 at 6 n.1), Plaintiff could have added a

                                   7   request for attorneys’ fees to its motion to remand. Indeed, Plaintiff had ample room in its motion

                                   8   to make such a request because the motion to remand contained only 14 pages of argument and the

                                   9   instant motion contains 9 pages of argument. See Civ. L.R. 7-2 (providing that motions cannot

                                  10   exceed 25 pages in length). Further, the 87.80 hours expended on the motion to remand could

                                  11   have accounted for the time spent on the instant motion.

                                  12          The Court is satisfied, however, that the fees arising out of Defendants’ motion to transfer
Northern District of California
 United States District Court




                                  13   were incurred as a result of the removal. Defendants moved to transfer to the Southern District of

                                  14   New York, or in the alternative, to stay proceedings, based on the first-filed action in that district

                                  15   brought by GTY Holdings, New GTY, Mr. Rohleder, and Mr. You against OpenGov. (See Dkt.

                                  16   No. 8.) Defendants’ motion argued that transfer was warranted under the federal first-to-file rule,

                                  17   or alternatively, under 28 U.S.C. § 1404(a). (Id.) The first-to-file rule and 28 U.S.C. § 1404(a)

                                  18   apply only to transfers between federal district courts. Thus, based on the purely federal basis for

                                  19   transfer, Plaintiff’s fees in opposing the motion to transfer were not tenuously related to the

                                  20   removal, but were instead incurred as a result of removal because the motion could not have been

                                  21   brought in state court.6 See Baddie, 64 F.3d at 490 (noting that fees are unavailable under section

                                  22   1447(c) “when they replace similar fees and costs that would have been incurred in state court if

                                  23   the litigation had proceeded there.”).

                                  24          The hours expended (39.625)7 and rates charged in opposition to the motion to transfer are

                                  25

                                  26
                                       6
                                         It bears noting that the parties stipulated to a briefing schedule for Defendants’ motion to
                                       transfer, Plaintiff’s motion to remand, and Merger Sub and GTY Investors’ motion to dismiss
                                  27   providing that briefing on all motions would proceed concurrently and with overlapping deadlines,
                                       and all motions would be heard on the same date—February 28, 2019. (See Dkt. No. 18.)
                                  28
                                       7
                                         Plaintiff’s billing summary includes entries specific to Plaintiff’s opposition to the motion to
                                       transfer, in the amount of 36.625 hours. (See Dkt. No. 40-2, Ex. A at 2-3.) Mr. Goldberg billed
                                                                                            13
                                   1   reasonable. Plaintiff’s declaration does not specify how it determined the amount requested

                                   2   ($26,302.50), but that figure is below the amount of fees corresponding to the actual hours

                                   3   expended on the opposition. The billing summary indicates that Mr. Goldberg performed the

                                   4   majority of the work on the opposition (33.125 hours on the opposition only, with an additional

                                   5   6.75 block-billed hours that included work on the motion to remand). (See Dkt. No. 40-2, Ex. A at

                                   6   2-3.) After reducing the block-billed entries by one-half, Mr. Goldberg is responsible for 36.5 of

                                   7   the hours expended on the opposition and $25,550 of the requested fees at his billing rate of $700

                                   8   per hour. The billing summary contains block-billed entries for work on the opposition completed

                                   9   by Mr. Jackson, in the amount of eight hours. After reducing those block-billed entries by one-

                                  10   half, Mr. Jackson is responsible for 4 hours expended on the opposition and $3,100 in fees at his

                                  11   billing rate of $775 per hour. The combined fees of Mr. Goldberg and Mr. Jackson ($28,600) total

                                  12   more than the amount requested. Further, the fees requested also apparently do not reflect work
Northern District of California
 United States District Court




                                  13   performed by Mr. Keker, Mr. Chanin, or the firm’s paralegal, Mr. Wanda, or any work done in

                                  14   preparation for the February 2019 hearing. (Id. at 2-4.)

                                  15           Defendants argue that in requesting fees incurred in opposition to the motion to transfer,

                                  16   Plaintiff is impermissibly and “indirectly seeking fees related to its litigation of the first-filed

                                  17   action” in the Southern District of New York because “[m]any of the arguments OpenGov

                                  18   advanced in [its] opposition to the motion to transfer in this case also were used in OpenGov’s

                                  19   papers moving to dismiss” the action in that case. (Dkt. No. 43 at 17.) Defendants assert that

                                  20   Plaintiff is thus “prohibited from recovering fees related to the New York federal action under 28

                                  21   U.S.C. § 1447(c), which permits recovery of only costs related to remanding an action that was

                                  22   originally filed in state court and then removed.” (Id.) Defendants cite no authority for this

                                  23   argument, and the Court fails to see how a party’s use of similar arguments against the same

                                  24   opposing party in two separately filed cases based on the same underlying facts runs afoul of

                                  25   section 1447(c).

                                  26
                                  27   33.125 of those hours, with the remainder billed by Mr. Wanda. (Id.) The billing summary also
                                       includes block-billed entries from Mr. Goldberg and Mr. Jackson that reference work done on the
                                  28   motion to transfer, in the amount of 14.75 hours, not including preparation for oral argument or
                                       review of Defendants’ removal papers by Mr. Keker and Mr. Chanin. (See id. at 2-4.)
                                                                                       14
                                   1                                                   ***

                                   2          In sum, the Court concludes that an award of $93,602.50 in fees is appropriate. This

                                   3   amount reflects a reasonable amount of time on a motion to remand that set forth one substantive

                                   4   argument of relatively minor complexity, and reflects a reasonable rate for work performed by law

                                   5   firm partners Mr. Goldberg and Mr. Jackson. (See Dkt. No. 40 at ¶¶ 9-10.) This amount also

                                   6   includes the reasonable hours expended and rates charged in connection with Plaintiff’s opposition

                                   7   to Defendants’ motion to transfer, which was “incurred as a result of the removal.” See 28 U.S.C.

                                   8   § 1447(c).8

                                   9                                            CONCLUSION

                                  10          For the reasons set forth above, the Court GRANTS in part Plaintiff’s motion for

                                  11   attorneys’ fees. Defendants are ordered to pay Plaintiff fees and costs in the total amount of

                                  12   $93,602.50.
Northern District of California
 United States District Court




                                  13          This Order disposes of Docket No. 40.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 7, 2019

                                  16
                                                                                                    JACQUELINE SCOTT CORLEY
                                  17                                                                United States Magistrate Judge
                                  18
                                  19

                                  20

                                  21
                                       8
                                         Defendants also argue in a footnote that Plaintiff’s “moving papers are carefully drafted to avoid
                                  22   stating that OpenGov actually was billed for and paid the fees sought in this motion.” (Dkt. No.
                                       43 at 17 n.11.) Defendants, however, do not cite any authority that would make such facts
                                  23   material to resolution of the fees issue. See Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978
                                  24   (9th Cir. 2008) (“The ‘lodestar’ is calculated by multiplying the number of hours the prevailing
                                       party reasonably expended on the litigation by a reasonable hourly rate.”) (emphasis added);
                                  25   Welch v. Metro. Life Ins. Co., 480 F.3d 942, 948 (9th Cir. 2007) (“The fee applicant bears the
                                       burden of documenting the appropriate hours expended in the litigation and must submit
                                  26   evidence in support of those hours worked.”) (emphasis added); see also In re Washington Pub.
                                       Supply Sys. Sec. Litig., 19 F.3d 1291, 1305 (9th Cir. 1994) (“The party petitioning for attorney’
                                  27   fees bears the burden of submitting detailed time records justifying the hours claimed to have
                                  28   been expended.”) (emphasis added) (internal quotation marks and citation omitted).

                                                                                        15
